HENRY L. BALABAN, Circuit Judge.
Writ of mandamus, October 2, 1970: This cause came on to be heard before this court and although the respondents neither admit nor deny any liability hereunder, the parties hereto have agreed that the terms of the following order are satisfactory, and this court being fully advised in the premises.
It is ordered and adjudged that from the date of this order, respondent, Charles Snowden, as justice of the peace of district no. 1 of Dade County, and respondent, John Doe, as constable of district no. 1 of Dade County (respondent John Gilbert having been suspended from office during the pendency of this action) shall issue peace warrants to all applicants therefor, without exception, under provisions of §37.21, Florida Statutes (1969).
It is further ordered and adjudged that respondent, Charles Snowden, as justice of the peace of district no. 1 of Dade County, and respondent John Doe, as constable for district no. 1 of Dade County, shall issue peace and arrest warrants without payment of costs to all applicants therefor, without exception, who shall make an affidavit of insolvency, and of substantial injury to person or property by him suffered, under provisions of §939.16, Florida Statutes (1969).
Order, October 7, 1970: This court having entered its writ of mandamus in the above styled cause on October 2, 1970, this cause came before this court on the petition of the petitioners to this court to enter its supplementary writ of mandamus requiring the office of the respondent, Charles Snowden, as justice of the peace of district no. 1 of Dade County, to keep insolvency affidavits, a copy of which may be found annexed to the brief of the petitioners as exhibit “B”, and to require the office of the justice of the peace of district no. 1 of Dade County to affirmatively assist petitioner and the members of her class in completing, executing and notarizing said affidavits; and the court having discussed the matter with respondent, Charles Snowden, justice of the peace of district no. 1 of Dade County, and said respondent having indicated to the court that he will voluntarily cause the clerk of his court to keep said form insolvency affidavits and to help petitioner and the members of her class complete, execute, and notarize said forms, this court is of the opinion that entry of its supplementary writ of mandamus is unnecessary at this time.